Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Thomas Bean on 05/17/2022.
	The application has been amended as follows:
1. 	(Currently Amended)	An apparatus for incrementally forming a work piece made from metal or plastic sheet material having first and second opposed parallel surfaces, a working area, and defining a reference plane that is parallel to both surfaces, which comprises:
a.      a primary forming tool assembly positioned adjacent to and facing the first surface of the work piece and arranged to move into and out of engagement with the work piece in a direction perpendicular to the reference plane so as to exert a forming force on the first surface of the work piece without perforating the work piece;
b.     a secondary forming tool assembly configured and arranged for rotating about an axis and having a compressible and resilient outer surface portion which faces the second surface of the work piece, the secondary forming tool assembly being arranged to move into and out of engagement with the work piece in a direction perpendicular to the reference plane; and
c.      a sheet feeding assembly configured and arranged to receive and move the work piece in a direction parallel to the reference plane,
wherein at least one or [[and]] the primary forming tool assembly is [[are]] arranged to move relative to the 

2.	(Previously Presented)	The apparatus of claim 1, wherein the primary forming tool assembly comprises a tool shaft having a tip that is arranged to be positioned to face the first surface of the work piece and be in close proximity thereto, the tip being arranged to selectively: 
a.	move into and out of contacting relation with the first surface of the work piece; and 
b.	exert the forming force on the first surface of the work piece so as to form the work piece into a predetermined configuration without perforating the work piece.   

3.	(Previously Presented)	The apparatus of claim 2, wherein the tip of the tool shaft comprises an engineered ceramic material.   

4.	(Canceled).

5.	(Withdrawn – Currently Amended)	The apparatus of claim 1 [[4]], wherein the sheet feeding assembly comprises a sheet feeding roller assembly having at least one set of rollers that contact respective first and second surfaces of the work piece, the set of rollers being configured and arranged to move 

6.	(Previously Presented)	The apparatus of claim 1, wherein the sheet feeding assembly comprises at least one continuous belt that surrounds and contacts a set of rotatable pulleys, the belt arranged to be positioned in contacting relation with the first or second surfaces of the work piece to move the work piece in a direction parallel to the reference plane.
			
7.	(Canceled).

8.	(Previously Presented)	The apparatus of claim 1, wherein the secondary forming tool assembly has a cylindrical configuration and further comprises an inner core that is circumferentially surrounded by the outer surface portion of the secondary forming tool assembly and secured thereto, the outer surface portion configured and arranged to:
a.	be compressed by force exerted by the work piece thereon as the work piece is formed by the forming force from the primary forming tool assembly; and 
b.	resiliently return to its non-compressed shape as the secondary forming tool assembly moves away from the second surface of the work piece.

9.	(Canceled).

10.	(Currently Amended)	The apparatus of claim 1, further comprising a control system arranged for simultaneously coordinating the respective movements of: i) the work piece driven by the sheet feeding assembly, ii) the primary forming tool assembly, and iii) the secondary forming tool assembly in relation to each other,
wherein the coordinated movements thereof cause the primary forming tool assembly to follow a predetermined path along the first surface of the work piece while the secondary forming tool assembly is simultaneously controlled in positional relationship with the primary forming tool assembly relative to the second surface of the work piece.  

11.	(Currently Amended)	An apparatus for forming a work piece made from metal or plastic sheet material, the work piece having first and second opposed parallel surfaces and defining a reference plane that is parallel to the first and second surfaces of the work piece, which comprises:
a.	a sheet feeding assembly configured and arranged to receive and move the work piece in a direction parallel to the reference plane, the sheet feeding assembly having at least one continuous belt that surrounds and contacts a set of rotatable pulleys, the belt being arranged to be positioned in contacting relation with the first or second surfaces of the work piece to move the work piece in a direction parallel to the reference plane; and 
b.	a primary forming tool assembly arranged to be positioned to face the first surface of the work piece and arranged to move, and in a direction parallel to the reference plane; and
c.	a backing roller tool assembly configured and arranged to move in a direction perpendicular to the reference plane into and out of engagement with the work piece, the backing roller tool assembly having: 
i.	a cylindrical configuration for rotating about a longitudinal axis of the backing roller tool assembly; and
ii.	an inner core and an outer compressible and resilient layer secured thereto that is positioned to face the second surface of the work piece, the longitudinal axis of the backing roller tool assembly being positioned parallel to the reference plane;  
wherein at least one of the work piece driven by the sheet feeding assembly or [[and]] the primary forming tool assembly is [[are]] arranged to move relative to the a localized force on the work piece within a zone of contact between the primary forming tool assembly, the backing roller tool assembly and the work piece.

12.	(Previously Presented)	The apparatus of claim 11, wherein the forming force between the primary forming tool assembly and the first surface of the work piece and the counter force between the outer layer of the backing roller tool assembly and the second surface of the work piece are substantially concentrated at the zone of contact as the work piece is being formed. 

13.	(Previously Presented)	The apparatus of claim 12, wherein the outer layer of the backing roller tool assembly is configured and arranged to:
a.	be compressed by force exerted thereon by the work piece when the primary forming tool assembly forms the work piece; and 
b.	resiliently return to its non-compressed configuration when the backing roller tool assembly moves away from the second surface of the work piece.

14.	(Canceled). 

15.	(Canceled).

16.	(Previously Presented)	The apparatus of claim 13, wherein the primary forming tool assembly comprises a tool shaft having a tip that is arranged to be positioned to face toward the first surface of the work piece and be in close proximity thereto, the primary forming tool assembly tip being arranged to selectively: 
a.	move into and out of contacting relation with the first surface of the work piece; and 
b.	exert the forming force on the first surface of the work piece so as to form the work piece into a predetermined configuration without perforating the work piece.   
  						
17.	(Previously Presented)	The apparatus of claim 16, wherein the tip of the tool shaft is made of an engineered ceramic material. 
 
18.	(Currently Amended)	An apparatus for forming a work piece made from metal or plastic sheet material into a predetermined configuration, the work piece having first and second opposed parallel surfaces and defining a reference plane as an X-Y plane of an “X”, “Y”, “Z” three-dimensional orthogonal coordinate system, the X-Y plane being the apparatus comprising 
a.	a backing roller tool assembly configured and arranged for rotating about an axis and having a compressible and resilient outer surface portion that faces the second surface of the work piece and being parallel to the X-Y 
b.	a primary forming tool assembly positioned adjacent to and facing the first surface of the work piece, the primary forming tool assembly being configured and arranged to move along the X-axis and to exert a forming force on the first surface of the work piece to form the work piece without perforating the work; and
c.	a sheet feeding assembly including a sheet fixture assembly having a rigid frame and a retainer configured and arranged for securely retaining the work piece therein, the sheet fixture assembly being configured and arranged to position and move the work piece relative to the primary forming tool assembly in a direction parallel to the X-Y to define 
wherein the primary forming tool assembly and the backing roller tool assembly are positioned opposite each other and arranged for moving along the Z-axis 

19.	(Previously Presented)	The apparatus of claim 18, wherein the contact between the primary forming tool assembly and the work piece and the contact between the backing roller tool assembly and the work piece is substantially concentrated within a localized zone of contact between the primary forming tool assembly, the backing roller tool assembly and the work piece.

20.	(Previously Presented)	The apparatus of claim 19, wherein the resilient outer surface portion of the backing roller tool assembly is configured and arranged for:
a.	being compressed by force exerted thereon by the work piece while the primary forming tool assembly forms the work piece; and 
b.	resiliently returning to its non-compressed configuration while the backing roller tool assembly moves away from the second surface of the work piece.

21.	(Previously Presented)	The apparatus of claim 20, wherein the primary forming tool assembly comprises a tool shaft having a tip that is positioned to face toward and be in close proximity with [[to]] the first surface of the work piece and opposite the axis of the backing roller tool assembly, the primary forming tool assembly being arranged to selectively: 
a.	move into and out of contacting relation with the first surface of the work piece; and 
b.	exert the forming force on the first surface of the work piece so as to form the work piece into a predetermined configuration without perforating the work piece.   

22.	(Previously Presented)	The apparatus of claim 21, wherein the tip of the tool shaft is made of an engineered ceramic material. 

23.	(Currently Amended)	An apparatus for incrementally forming a work piece having first and second opposed surfaces positioned on an X-Y plane of an “X”, “Y”, “Z” three-dimensional orthogonal coordinate system, which comprises:
a.	a primary forming tool assembly arranged to be positioned adjacent to and facing the first surface of the work piece and arranged to move parallel to the X-Y plane and into and out of engagement with the work piece along the Z-axis so as to exert a forming force on the first surface of the work piece without perforating the work piece; 
b.	a secondary forming tool assembly configured and arranged for rotating about an axis parallel to the X-Y plane, the secondary forming tool assembly having a compressible and resilient outer surface layer of material that is arranged to be positioned to face the second surface of the work piece and move into and out of engagement with the second surface of the work piece along the Z-axis; and
c.	 a sheet feeding assembly configured and arranged to receive and move the work piece parallel to the X-Y plane,
wherein the work piece driven by the sheet feeding assembly, the primary forming tool assembly and the secondary forming tool assembly are configured and arranged for independently moving in a predetermined sequence and pattern relative to each other on opposite sides of the work piece, the primary forming tool assembly and the work piece driven by the sheet feeding assembly being arranged to move relative to each other along the X, Y and Z axes such that the primary forming tool assembly is arranged to exert the forming force on the first surface of the work piece and the secondary forming tool assembly is arranged to provide a counter force against the second surface of the work piece thereby supporting the work piece and resulting in a localized force on the work piece within a zone of contact between the work piece, the primary forming tool assembly and the secondary tool assembly while the work piece is being formed. 

24.	(Canceled). 

25.	(Previously Presented)	The apparatus of claim 23, wherein the primary forming tool assembly comprises a tool shaft having a tip that is arranged to be positioned to face toward the first surface of the work piece, be in in close proximity thereto and positioned opposite the secondary forming tool assembly, the primary forming tool assembly arranged to selectively: 
a.	move into and out of contacting relation with the first surface of the work piece; and 
b.	exert the forming force on the first surface of the work piece so as to form the work piece into a predetermined configuration without perforating the work piece.

26.	(Previously Presented)	The apparatus of claim 25, wherein the tip of the tool shaft comprises an engineered ceramic material.  

27.	(Withdrawn – Currently Amended)	The apparatus of claim 23 [[24]], wherein the sheet feeding assembly comprises a sheet feeding roller assembly having at least one set of rollers that contact respective first and second surfaces of the work piece and configured and arranged to move 

28.	(Currently Amended)	The apparatus of claim 23, wherein the sheet feeding assembly comprises at least one continuous belt that surrounds and contacts a set of rotatable pulleys, the belt being configured and arranged to be positioned in contacting relation with the first or second surfaces of the work piece to move the work piece along the Y-axis on the X-Y plane.

29.	(Canceled).

30.	(Previously Presented)	The apparatus of claim 23, wherein the secondary forming tool assembly has a cylindrical configuration arranged for rotating about its axis, the secondary forming tool assembly having an inner core with the outer surface layer of material secured thereto, the outer surface layer configured and arranged to:
a.	be compressed by force exerted by the work piece thereon as the work piece is formed by engagement with the primary forming tool assembly; and 
b.	resiliently return to its non-compressed configuration as the secondary forming tool assembly moves away from the second surface of the work piece.

31.	(Previously Presented)	The apparatus of claim 30, wherein the outer surface layer of material is circumferentially secured to the inner core by a bearing assembly which facilitates relative movement of the outer resilient layer of material relative to the inner core.    

32.	(Canceled).

33.	(Currently Amended)	The apparatus of claim 23, further comprising a control system arranged for simultaneously coordinating the respective movements of: i) the work piece driven by the sheet feeding assembly, ii) the primary forming tool assembly and iii) the secondary forming tool assembly in relation to each other, wherein the coordinated movements thereof cause the primary forming tool assembly to follow a predetermined path along the first surface of the work piece while the secondary forming tool assembly is simultaneously controlled in positional relationship with the primary forming tool assembly relative to the second surface of the work piece. 

34.	(Canceled).

35.	(Canceled).

36.	(Canceled).

37.	(Canceled).

38.	(Canceled).

39.	(Canceled).

40.	(New)	The apparatus of claim 1, wherein the sheet feeding assembly includes a sheet fixture assembly having a rigid frame and a retainer configured and arranged to:
a.	securely retain the work piece therebetween; and 
b.	define an opening for access to the work piece by the primary forming tool assembly on the first surface of the work piece and by the secondary forming tool assembly on the second surface of the work piece. 

41.	(New)	The apparatus of claim 23, wherein the sheet feeding assembly includes a sheet fixture assembly having a rigid frame and a retainer configured and arranged to:
a.	securely retain the work piece therebetween; and 
b.	define an opening for access to the work piece by the primary forming tool assembly and by the resilient secondary forming tool assembly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753